Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

Response to Amendment
The After Final Office Action amendment filed on 12/25/2020 has been entered. Claims 1-20 remain pending in the application. Claims 1, 2, 9-10 and 20 have been amended by the Applicant. Claims 1-20 are found allowable. 

Allowable Subject Matter
Claim 1-20 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding independent claim 1, directed towards a lens assembly, the closest prior art of Lai (of record) teaches (see Figs. 1-9) such a lens assembly (i.e. optical image capturing system, see Abstract, paragraphs [03, 07-08, 30-37, 97-103, 175-187], embodiment 2, in Tables 3-4, as depicted in e.g. Figs. 2A-C) comprising:  

4a second lens which is with positive refractive power and comprises a concave 5surface facing an object side (i.e. L2 positive meniscus concave towards object side paragraphs [175-187], Tables 3-4, e.g. Fig. 2A); 
6a third lens which is with negative refractive power and comprises a convex surface facing the object side and a concave surface facing the image side  (i.e. L3 negative with convex object and concave image side surfaces, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A);  
7a fourth lens which is with positive refractive power (i.e. L4 positive, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A); and  
8a fifth lens which is with negative refractive power (i.e. L6 negative, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A); 
9wherein the first lens, the second lens, the third lens, the fourth lens, and the 10fifth lens are arranged in order from the object side to the image side 11along an optical axis (i.e. as lenses L1-4,L6are so arranged in order from object to image side, see Abstract, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A); 
12wherein the lens assembly satisfies: 
f3 + f4 >0 mm, (i.e. as per f3, f4 of L3, L4, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A)
wherein R31 is a radius of curvature of an object side surface of the third lens, R32 is a radius of curvature of an image side surface of the third lens, R41 is a radius of curvature of the concave surface of the fourth lens, R42 is a radius of curvature of the convex surface of the  fourth lens (i.e. as radii of curvatures of L3, L4, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A), f4 is an effective focal length of the fourth lens and f3 is an effective focal length of the third lens (i.e. as per f3, f4 of L3, L4, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A).
However, regarding claim 1, the prior art of Lai taken either singly or in combination fails to anticipate or fairly suggest such a lens assembly including the specific arrangement where the fourth lens which is with positive refractive power and comprises a concave surface facing the object side and a convex surface facing the image side, and in combination with all other claimed limitations of claim 1. In addition, taking that lenses Lens 1, Lens 2, Lens 3, Lens 5 and Lens 6 of Lai correspond to the above claimed lenses first trough fifth lens, the concave-convex shape of the fourth lens is satisfied due to curvatures of the assigned fourth lens (see Lens 5 characteristics in e.g. Table 3), however then the numerical condition for f3 +f4 is not satisfied, and in either case there is no teaching or reasoning to modify or change the lens assembly of Lai according to above claimed features of the lens assembly.  

With respect to claims 2 and 5-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.


Regarding independent claim 20, Lai teaches (see Figs. 1-9) a lens assembly (i.e. optical image capturing system, see Abstract, paragraphs [03, 07-08, 30-37, 97-103, 175-187], embodiment 2, in Tables 3-4, as depicted in e.g. Figs. 2A-C) comprising:  
2a first lens which is with positive refractive power and comprises a concave 3surface facing an image side (i.e. First lens L1 positive meniscus concave towards image side, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A);  
4a second lens which is with positive refractive power and comprises a concave 5surface facing an object side (i.e. L2 positive meniscus concave towards object side paragraphs [175-187], Tables 3-4, e.g. Fig. 2A); 
6a third lens which is with negative refractive power and comprises a convex surface facing the object side and a concave surface facing the image side  (i.e. L3 negative with convex object and concave image side surfaces, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A);  
7a fourth lens which is with positive refractive power (i.e. L4 positive, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A); and  
8a fifth lens which is with negative refractive power (i.e. L6 negative, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A); 
9wherein the first lens, the second lens, the third lens, the fourth lens, and the 10fifth lens are arranged in order from the object side to the image side 11along an optical axis (i.e. as lenses L1-4,L6are so arranged in order from object to image side, see Abstract, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A); 
12wherein the lens assembly satisfies: 
0<((R31-R32) + (R41-R42))/f4 <1 (i.e. as per values of radii of curvatures of L3, L4, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A, e.g. value 0.168),
f3 + f4 >0 mm, (i.e. as per f3, f4 of L3, L4, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A)
wherein R31 is a radius of curvature of an object side surface of the third lens, R32 is a radius of curvature of an image side surface of the third lens, R41 is a radius of curvature of the concave surface of the fourth lens, R42 is a radius of curvature of the convex surface of the  fourth lens (i.e. as radii of curvatures of L3, L4, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A), f4 is an effective focal length of the fourth lens and f3 is an effective focal length of the third lens (i.e. as per f3, f4 of L3, L4, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A).
However, regarding claim 20, the prior art of Lai taken either singly or in combination fails to anticipate or fairly suggest such a lens assembly including the specific arrangement where the lens assembly satisfies the numerical condition for 5 mm < f3 + f4 < 12 mm, and in combination with all other claimed limitations of claim 20. In addition, there is no teaching or reasoning to modify or change the lens assembly of Lai according to above claimed features of the lens assembly.  


The reasons for allow ability of claim 11 were given previously in Office Action dated 10/08/2020 and are repeated below for completeness. 

Regarding claim 11, directed towards a lens assembly, the above cited prior art of Lai (see above rejections of claims 1 or 20) teaches such a lens assembly comprising: 
a first lens which is with positive refractive power and comprises a concave surface facing an image side; 
a second lens which is with positive refractive power and comprises a concave surface facing an object side; 
a third lens which is with negative refractive power; 
a fourth lens which is with positive refractive power; and 
a fifth lens which is with negative refractive power; 
wherein the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are arranged in order from the object side to the image side along an optical axis; wherein the lens assembly satisfies:
0<((R31-R32) + (R41-R42))/f4 <1 (i.e. as per values of radii of curvatures of L3, L4, paragraphs [175-187], Tables 3-4, e.g. Fig. 2A, e.g. value 0.168).
However, regarding claim 11, the prior art of Lai taken either singly or in combination fails to anticipate or fairly suggest such a lens assembly including the specific arrangement where the lens assembly also satisfies 
1.5 < f4/f < 5 wherein f4 is an effective focal length of the fourth lens, and f is an effective focal length of the lens assembly, in combination with all other claimed limitations of claim 11. In addition, there is no teaching or reasoning to modify or change the lens assembly of Lai according to above claimed features of the lens assembly.  

Additionally, claim 11 is also allowable over previously cited prior art of Shih (see previous Office Action dated 06/30/2020), as presented below:
Regarding claim 11, directed towards a lens assembly, the close cited prior art of Shih (see previous rejections of claim 11 in Office Action dated 06/30/2020) teaches such a lens assembly comprising: 
a first lens which is with positive refractive power and comprises a concave surface facing an image side; 
a second lens which is with positive refractive power and comprises a concave surface facing an object side; 
a third lens which is with negative refractive power; 
a fourth lens which is with positive refractive power; and 
a fifth lens which is with negative refractive power; 
wherein the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are arranged in order from the object side to the image side along an optical axis; wherein the lens assembly satisfies:
1.5 < f4/f < 5 wherein f4 is an effective focal length of the fourth lens, and f is an effective focal length of the lens assembly.
However, regarding claim 11, the prior art of Shih taken either singly or in combination fails to anticipate or fairly suggest such a lens assembly including the specific arrangement where the lens assembly also satisfies 
0<((R31-R32) + (R41-R42))/f4 <1, where R31 is a radius of curvature of an object side surface of the third lens, R32 is a radius of curvature of an image side surface of the third lens, R41 is a radius of curvature of an object side surface of the fourth lens, and R42 is a radius of curvature of an image side surface of the fourth lens, and in combination with all other claimed limitations of claim 11. In addition, there is no teaching or reasoning to modify or change the lens assembly of Lai according to above claimed features of the lens assembly.  

With respect to claims 3, 4 and 12-19, these claims depend on claim 11 and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/            Primary Examiner, Art Unit 2872